TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00771-CV


                                   Erik Leonard, Appellant

                                                v.

  Ken Paxton, Attorney General of Texas; the Harris County-Houston Sports Authority;
                   Harris County; and the City of Houston, Appellees


               FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-GN-06-000810, THE HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant Erik Leonard filed a notice of appeal in this Court on October 4, 2019.

Leonard is on the State of Texas’s list of vexatious litigants and is subject to a prefiling order

filed in Travis County.1 See Tex. Civ. Prac. & Rem. Code 11.101(a) (generally authorizing court

to enter order prohibiting person from filing “new litigation” pro se without permission from

local administrative judge when court finds that person is “vexatious litigant” after notice and




       1   Chapter 11 of the Texas Civil Practice and Remedies Code requires that the Office of
Court Administration “post on the agency’s Internet website a list of vexatious litigants subject
to prefiling orders.” See Tex. Civ. Prac. & Rem. Code § 11.104(b). The list reflects that on
April 21, 2003, the 200th District Court of Travis County signed an order declaring Leonard a
vexatious litigant and prohibiting Leonard from filing, pro se, new litigation in a court to which
the order applies without seeking and obtaining the permission of the local
administrative judge of the type of court in which he intends to file. See
https://www.txcourts.gov/All_Archived_Documents/JudicialInformation/oca/pdf/vex/ErikLeonar
d.pdf (last visited Apr. 8, 2020).
hearing). We will dismiss the appeal because Leonard has not complied with Texas Civil

Practice and Remedies Code Chapter 11, which governs vexatious litigants. See id. §§ 11.001–.104.

               Chapter 11 provides that a clerk of a court may not file a “litigation, original

proceeding, appeal, or other claim presented, pro se, by a vexatious litigant subject to a prefiling

order under Section 11.101 unless the litigant obtains an order from the appropriate local

administrative judge described by Section 11.102(a) permitting the filing.” Tex. Civ. Prac.

& Rem. Code § 11.103; see Douglas v. Government Emps. Ins., No. 01-12-00129-CV,

2013 WL 1490497, at *1–2 (Tex. App.—Houston [1st Dist.] Apr. 11, 2013, no pet.) (mem. op.)

(per curiam) (describing Chapter 11 prefiling requirements for vexatious litigants).

Consequently, by order dated February 28, 2020, we stayed this appeal and notified Leonard that

he was required to obtain the permission of the local administrative judge to file this appeal,

provided him with the address of the local administrative judge, and ordered him within fifteen

days of the date of the order to demonstrate to this Court that he had obtained permission from

the local administrative judge to file this appeal. We notified Leonard that, if he failed to comply

with the order, we would dismiss his appeal for want of jurisdiction. See Tex. Civ. Prac. & Rem.

Code § 11.1035 (on receiving notice from clerk that litigation was mistakenly filed by vexatious

litigant, court shall immediately stay litigation and dismiss litigation unless plaintiff obtains

permission under Section 11.102(a)); Douglas, 2013 WL 1490497, at *2 (dismissing appeal

because vexatious litigant failed to comply with appellate court’s request that he file proof that

he had obtained permission from local administrative judge).

               To date, Leonard has failed to demonstrate that he obtained the local

administrative judge’s permission to file this appeal.       Instead, he has filed a motion for

reconsideration.   Construing his motion liberally, see Housing Authority of City of Austin

                                                 2
v. Elbendary, 581 S.W.3d 488, 491 n.1 (Tex. App.—Austin 2019, no pet.) (explaining that courts

“construe pro se filings liberally and with patience”), he argues that he is not required to obtain

permission from the local administrative judge. He does not dispute that this Court upheld a

prefiling order rendered against him, see generally Leonard v. Abbott, 171 S.W.3d 451, 454–

64 (Tex. App.—Austin 2005, pet. denied), or that the order requires him to obtain

permission before filing    “a   new     litigation”   in   the   courts   of   this   state,   see

https://www.txcourts.gov/All_Archived_Documents/JudicialInformation/oca/pdf/vex/ErikLeonard.

pdf (last visited Apr. 24, 2020). Instead, he argues that the present case—filed almost three years

after the prefiling order was rendered—does not constitute “a new litigation,” see Tex. Civ. Prac.

& Rem. Code 11.101(a), because it concerns the same subject matter as Abbott. We agree that

both cases concern Leonard’s challenge to the issuance of the same municipal bonds, see Abbott,
171 S.W.3d at 454–55 (tracing Leonard’s “long history of filing lawsuits and appeals to contest

the issuance and approval of bonds in Harris County related to the construction of new sports

arenas in that locale”), but that does not exempt it from the prefiling order. On the contrary,

preventing such repeated filings is the core purpose behind chapter 11.          See In re Potts,

399 S.W.3d 685, 687 (Tex. App.—Houston [14th Dist.] 2013, orig. proceeding) (“The purpose

of [chapter 11] is to make it possible for courts to control their dockets rather than permitting

courts to be burdened with repeated filings of frivolous and malicious litigation by litigants

without hope of success while, at the same time, providing protections for litigants’

constitutional rights to open courts when they have genuine claims[.]”). We deny Leonard’s

motion for reconsideration. Having concluded Leonard is subject to the prefiling order, we

dismiss this appeal for want of jurisdiction.



                                                 3
                                            __________________________________________
                                            Edward Smith, Justice

Before Justices Goodwin, Kelly, and Smith

Dismissed for Want of Jurisdiction

Filed: April 10, 2020




                                              4